Ter Curiam:

On October 21, 1968, Leonard W. Pipkin, Jr., voluntarily surrendered his license and right to practice law in the State of Kansas, and stated that his certificate to practice law issued by this court had been lost or destroyed.
It is by the court Considered and Ordered that the written resignation of Leonard W. Pipkin, Jr., from the Bar of the State of Kansas be accepted as the tender of his certificate to practice law, and the clerk of this court is ordered and directed to consider such letter as the tender in absentia of his certificate to practice law before the Supreme Court and all inferior courts of the State of Kansas, to mark the same void, and to strike Leonard W. Pipkin, Jr.’s, name from the roll of attorneys.